Case 2:11-cr-20481-AJT-MKM ECF No. 290 filed 10/24/19   PageID.3202   Page 1 of 1


                         United States District Court
                         Eastern District of Michigan
                              Southern Division

 United States of America,

            Plaintiff,                    District Court No. 11-cr-20481

       v.                                 Hon. Arthur J. Tarnow
                                          United States District Judge
 Raynard Versatile Crowe,

            Defendant.



                             Notice of Appeal


       Notice is hereby given that the United States appeals to the

 United States Court of Appeals for the Sixth Circuit from the Judgment

 [288], entered in this action September 24, 2019, and the Order

 granting in part Petitioner’s Motion to Vacate [282], entered in this

 action on April 16, 2019.

                                          Respectfully submitted,

                                          Matthew Schneider
                                          United States Attorney

                                          /s/ Patricia Gaedeke
                                          Patricia Gaedeke
                                          Assistant U. S. Attorney
                                          211 W. Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          Phone: (313) 226-9516
 Dated October 24, 2019                   Patricia.Gaedeke@usdoj.gov
